DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a first connection portion” in claims 9 and 19.
Such claim limitation(s) is/are: “a second connection portion” in claims 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 11 is objected to because of the following informalities: in the last paragraph, “existed” appears to be a typo of “exited”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 15, the phrases “are configured to define a power cycle of the ECC system” and “are configured to define a refrigeration cycle of the ECC system” are unclear, because the metes and bounds of “a power cycle” and “a refrigeration cycle” are unclear what is meant by “cycle” in each case, and the specification does not provide clear metes and bounds for this phrase as used. The examiner believes that reciting “circuit” rather than “cycle” would provide more clarity; or providing further detail as to how the components recited form a “circuit”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadaway (M.S. Saadaway, et al “A Novel Super-Cooled Humidification-Dehumidification System Driver by Thermal Vapor Compression Unit (HDDTVC) For Seawater Desalination”, TWELFTH INTERNATIONAL WATER TECHNOLOGY CONFERENCE, IWTC12, 2008, pages 1-24) taken in combinations with Al-Azazmeh et al (US 2019/0161366).
Regarding claim 1, Saadaway teaches a multimode system for cooling and desalination, the multimode system (see Page 7-9, Fig 2, section 2.2) comprising: a humidification-dehumidification (HDH) system comprising a heater (HTWH) for heating saline water (FEED WATER), a humidifier (HUM) for humidifying a carrier gas (see AIR FAN) using the saline water, and a dehumidifier (DHUM) for dehumidifying the carrier gas to obtain desalinated water (PRODUCT); an ejector cooling cycle (ECC) system comprising a generator (GEN) for generating a primary flow of a refrigerant (to 9), an evaporator (EVAP) for cooling and providing a secondary flow of the refrigerant (to 15), an ejector (JET-EJECTOR) for the primary flow 9 and the secondary flow 15 to pass through to obtain a super-heated stream (to 10) of the refrigerant, and a condenser (COND).
However, Saadaway does not teach wherein the heater and the generator are configured to connect to a heat source.
Al-Azazmeh teaches a system for integrating a refrigeration subsystem and desalination subsystem with a solar heat power subsystem (see title, abstract), Al-Azazmeh teaches a system that at least includes a solar power subsystem 102, a desalination subsystem 104, and an absorption refrigeration subsystem 106, wherein the desalination subsystem 104 and the absorption refrigeration subsystem 106 are powered by the solar power subsystem 102, the solar power subsystem 102 at least includes a solar receiver 121, a heliostat 120 to reflect sunlight to the solar receiver 121, a steam generator 124, and a heat transfer fluid that circulates in the solar power subsystem 102, the steam generator 124 operates the desalination subsystem 104 and the refrigeration generator 160 operates the absorption refrigeration subsystem 106 allowing integration of solar power subsystem via heat exchange with the refrigeration subsystem and the desalination subsystem (see Figs 1A-C, [0048-0050],[0064-0066]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Saadaway in view of Al-Azazmeh to integrate a solar powered subsystem between the refrigeration subsystem and desalination subsystem of Saadaway because Al-Azazmeh teaches the solar powered subsystem provides heat exchange and renewable energy and acts as an intermediary between the two subsystems motivated to utilize renewable solar energy.
Regarding claim 11, Saadaway teaches a multimode system for cooling and desalination, the multimode system (see Page 7-9, Fig 2, section 2.2) comprising: a humidification-dehumidification (HDH) system comprising a heater (HTWH) for heating saline water (FEED WATER), a humidifier (HUM) for humidifying a carrier gas (see AIR FAN) using the saline water, and a dehumidifier (DHUM) for dehumidifying the carrier gas to obtain desalinated water (PRODUCT); an ejector cooling cycle (ECC) system comprising a generator (GEN) for generating a primary flow of a refrigerant (to 9), an evaporator (EVAP) for cooling and providing a secondary flow of the refrigerant (to 15), an ejector (JET-EJECTOR) for the primary flow 9 and the secondary flow 15 to pass through to obtain a super-heated stream (to 10) of the refrigerant, and a condenser (COND), the super heated stream (to 10) passes through condenser (WH COND) to exchange heat with saline water.
However, Saadaway does not teach wherein the heater and the generator are configured to connect to a heat source, the HDH system are connected at the condenser for heat exchange between the saline water and the super-heated stream existed from the heater, to pre- heat the saline water.
Al-Azazmeh teaches a system for integrating a refrigeration subsystem and desalination subsystem with a solar heat power subsystem (see title, abstract), Al-Azazmeh teaches a system that at least includes a solar power subsystem 102, a desalination subsystem 104, and an absorption refrigeration subsystem 106, wherein the desalination subsystem 104 and the absorption refrigeration subsystem 106 are powered by the solar power subsystem 102, the solar power subsystem 102 at least includes a solar receiver 121, a heliostat 120 to reflect sunlight to the solar receiver 121, a steam generator 124, and a heat transfer fluid that circulates in the solar power subsystem 102, the steam generator 124 operates the desalination subsystem 104 and the refrigeration generator 160 operates the absorption refrigeration subsystem 106 allowing integration of solar power subsystem via heat exchange with the refrigeration subsystem and the desalination subsystem (see Figs 1A-C, [0048-0050],[0064-0066]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Saadaway in view of Al-Azazmeh to integrate a solar powered subsystem between the refrigeration subsystem and desalination subsystem of Saadaway because Al-Azazmeh teaches the solar powered subsystem provides heat exchange and renewable energy and acts as an intermediary between the two subsystems motivated to utilize renewable solar energy.
Regarding claim 2-3 and 12-13, in modified Saadaway the generator, the heater and the heat source are in a closed cycle path for the working fluid of heat subsystem wherein an outlet of the heat source is connected to an inlet of the generator, an outlet of the generator is connected to an inlet of the heater, and an outlet of the heater is connected to an inlet of the heat source (see Al-Azazmeh Fig 1A, [0048-0050]).
Regarding claim 4 and 14, in modified Saadaway, Al-Azazmeh teaches the heat source is intermittent therefore the system can be independently operated without it, i.e. independently connected to the heat source (see Al-Azazmeh, [0064]).
Regarding claims 5 and 15, in modified Saadaway, the generator, the ejector and the condenser are configured to define a power cycle of the ECC system, and the evaporator, the ejector and the condenser are configured to define a refrigeration cycle of the ECC system because an outlet of the condenser is connected to an inlet of the generator and an inlet of the evaporator, an outlet of the generator is connected to a first inlet of the ejector, an outlet of the evaporator is connected to a second inlet of the ejector, and an outlet of the ejector is connected to an inlet of the condenser (see Saadaway Page 7-9, Fig 2, section 2.2).
Regarding claims 7 and 17, Saadaway teaches the humidifier is a spray column humidifier (see Fig 2, sprays can be seen at top of HUM).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadaway (M.S. Saadaway, et al “A Novel Super-Cooled Humidification-Dehumidification System Driver by Thermal Vapor Compression Unit (HDDTVC) For Seawater Desalination”, TWELFTH INTERNATIONAL WATER TECHNOLOGY CONFERENCE, IWTC12, 2008, pages 1-24) taken in combinations with Al-Azazmeh et al (US 2019/0161366) as set forth above and further in combination with Frolov (US 9,834,454).
Regarding claims 6 and 16, Saadaway teaches all limitations as set forth above, however Saadaway does not teach the system further comprising a fan so that the dehumidifier, the fan and the humidifier are configured to define a closed path cycle for the carrier gas, wherein: an outlet of the dehumidifier is connected to an inlet of a fan, an outlet of the fan is connected to an inlet of the humidifier, and an outlet of the humidifier is connected to an inlet of the dehumidifier.
Frolov further teaches wherein carrier gas circuit comprises fan 372 (see Fig 3, C6:L4-8), and teaches wherein the system may be designed as a closed or open system, and in the closed system wherein carrier gas is in a closed circuit 951/952 between evaporator 910 and condenser 920 to maximize heat recovery (See Fig 9, C9:L20-58).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Saadaway to be in a closed configuration as suggested by Frolov and include the necessary connections and air fans as taught by Frolov to achieve a closed configuration to maximize heat recovery.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadaway (M.S. Saadaway, et al “A Novel Super-Cooled Humidification-Dehumidification System Driver by Thermal Vapor Compression Unit (HDDTVC) For Seawater Desalination”, TWELFTH INTERNATIONAL WATER TECHNOLOGY CONFERENCE, IWTC12, 2008, pages 1-24) taken in combinations with Al-Azazmeh et al (US 2019/0161366) as set forth above and further in combination with Frolov (US 9,834,454) and Govindan et al (US 8,496,234).
Regarding claims 8 and 18, Saadaway teaches all limitations as set forth above, however Saadaway does not teach wherein the dehumidifier comprises a bubble column dehumidifier including: a sparger configured to receive and sparge a humidified carrier gas into a column of desalinated water above the sparger; and a tube going in and out of the bubble column dehumidifier and including a coil portion that is configured to be in contact with the column of desalinated water, while in operation, for heat exchange between the saline water in the tube and the column of desalinated water.
Frolov teaches wherein the dehumidifier column of the HDH system may be designed as a bubble column dehumidifier 1910 with bottom gas sparger 1940 which distributes humidified gas into column of water above (see Fig 20, C13:L25-67).
Govindan teaches a carrier gas heat and mass transfer transfer system for HDH (see title, abstract), Govindan teaches wherein dehumidification chamber 24 is provided with tube 28 going in and out of the dehumidifier which allows exchange between saline feed water and column of desalinated water (see Fig 1 and C8:L45-64).
Therefore it would have been obvious to one having ordinary skill in the art to substitute known dehumidifier configuration in the system of Saadaway to still achieve the desired result of dehumidification for water purification of the system of Saadaway while still achieve good operation of the system for HDH of Saadaway by substituting the known components and aspects of the dehumidifiers of Frolov and Govindan into the system of Saadaway while still achieving favorable dehumidification.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadaway (M.S. Saadaway, et al “A Novel Super-Cooled Humidification-Dehumidification System Driver by Thermal Vapor Compression Unit (HDDTVC) For Seawater Desalination”, TWELFTH INTERNATIONAL WATER TECHNOLOGY CONFERENCE, IWTC12, 2008, pages 1-24) taken in combinations with Al-Azazmeh et al (US 2019/0161366) as set forth above and further in combination with Govindan et al (US 8,496,234).
Regarding claims 9-10 and 19-20, modified Saadaway teaches all limitations as set forth above, however Saadaway does not teach wherein the HDH system comprises a U-shaped structure wherein the U-shaped structure includes the humidifier, a first connection portion and the dehumidifier serially connected; nor wherein the HDH system further comprises a second connection portion between the humidifier and the dehumidifier so that the humidifier, the first connection portion, the dehumidifier and the second connection portion are configured to define a closed path cycle for the carrier gas.
Govindan teaches a carrier gas heat and mass transfer transfer system for HDH (see title, abstract), Govindan teaches wherein dehumidification chamber 14 and humidification chamber 12 are of modular construction and connected via thermal conduits including U-shaped conduit 16 and conduit 18 that connects the chambers serially (see Fig 1, C7:L40-45, C8:L45-64).
Therefore it would have been obvious to one having ordinary skill in the art to substitute known dehumidifier configuration in the system of Saadaway to create comprises a U-shaped structure wherein the U-shaped structure includes the humidifier, a first connection portion and the dehumidifier serially connected; nor wherein the HDH system further comprises a second connection portion between the humidifier and the dehumidifier so that the humidifier, the first connection portion, the dehumidifier and the second connection portion are configured to define a closed path cycle for the carrier gas, as suggested by Govindan because Govindan teaches this allows the system to be made of modular construction which would allow ease of use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/517,478 (reference application) in view of with Al-Azazmeh et al (US 2019/0161366). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘478 application are generally more limited, requiring valves, however it obvious to claim the less limited invention, however the claims of the ‘478 application do not require heater and generator connected to a heat source as instantly claimed, Al-Azazmeh, however teaches a system for integrating a refrigeration subsystem and desalination subsystem with a solar heat power subsystem (see title, abstract), Al-Azazmeh teaches a system that at least includes a solar power subsystem 102, a desalination subsystem 104, and an absorption refrigeration subsystem 106, wherein the desalination subsystem 104 and the absorption refrigeration subsystem 106 are powered by the solar power subsystem 102, the solar power subsystem 102 at least includes a solar receiver 121, a heliostat 120 to reflect sunlight to the solar receiver 121, a steam generator 124, and a heat transfer fluid that circulates in the solar power subsystem 102, the steam generator 124 operates the desalination subsystem 104 and the refrigeration generator 160 operates the absorption refrigeration subsystem 106 allowing integration of solar power subsystem via heat exchange with the refrigeration subsystem and the desalination subsystem (see Figs 1A-C, [0048-0050],[0064-0066]), therefore it would be obvious to modify the ‘478 claims to allow renewable solar energy integration into the claims systems.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further references to Govindan are cited herein. Qasem et al (US 11,142,468) teaches integrated desalination system design. Aguinaldo et al (US 11,097,203) teaches ejector desalination. Chudnovsky et al (US 2020/0263927) teaches ECC integration into a power plant. Al-Azazmeh et al (US 10,532,936) teaches desalination with refrigeration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772